Exhibit 10.1

Severance Pay Plan for Executives

of Carpenter Technology Corporation

As adopted July 1, 2010

Carpenter Technology Corporation, a Delaware corporation (the “Employer”),
hereby adopts the Carpenter Technology Corporation Severance Pay Plan for
Executives (the “Plan”) for the benefit of certain of its executives on the
following terms and conditions:

The Plan, as set forth herein, provides consideration that is intended to assist
with the transition period which may be experienced by executives of the
Employer covered by the Plan in the event of a termination of employment under
the enumerated circumstances in return for the executive’s execution of a valid
and binding release (that is not subsequently revoked, rescinded, invalidated or
challenged in any way), that releases the Employer from any and all legal or
equitable claims related to the executive’s employment, or termination of
employment, with the Employer notwithstanding any indemnification agreements
that were in effect indemnifying the executives during their employment with the
Employer.

This Plan is a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). As such, this Plan is subject to limited ERISA reporting and
disclosure requirements, and is exempt from all other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Employer and any Employee, any beneficiary,
or any other person.

ARTICLE I

Definitions

In the Plan the singular includes the plural, use of the masculine pronoun
includes the feminine pronoun and initially capitalized words shall have the
following meanings unless the context clearly indicates otherwise. The use of
any definition given to terms within this Plan shall be strictly limited to the
interpretation of this Plan and shall in no way modify definitions of those same
terms established elsewhere under law or contract.

Section 1.01. Base Salary. The total annual base salary payable to such Employee
at the rate in effect on the Date of Termination. Base Salary shall not be
reduced for any salary reduction contributions: (a) to cash or deferred
arrangements under Code § 401(k), (b) to a cafeteria plan under Code § 125, or
(c) to a nonqualified deferred compensation plan. Base Salary shall not take
into account any bonuses, reimbursed expenses, credits or benefits (including
benefits under any plan of deferred compensation), or any additional cash
compensation or compensation payable in a form other than cash.

Section 1.02. Cause. Any termination of an Employee’s employment with an
Employer which results from:

 

  (i) Employee’s conviction of a crime involving moral turpitude;



--------------------------------------------------------------------------------

  (ii) Employee becoming incapable of performing the duties of his or her
employment with Employer due to loss or suspension of any license or
certification required for the performance of those duties;

 

  (iii) conduct by Employee that is found by Employer to constitute fraud,
embezzlement, or theft that occurs during or in the course of Employee’s
employment with Employer;

 

  (iv) intentional damage by Employee to Employer’s assets or property or the
assets or property of Employer’s customers, vendors, or employees;

 

  (v) intentional disclosure by Employee of Employer’s confidential information
contrary to Employer’s policies or instructions received by Employee during or
in the course of Employee’s employment with Employer;

 

  (vi) intentional engagement by Employee in any activity which would constitute
a breach of duty of loyalty to Employer;

 

  (vii) conduct by Employee found by Employer to constitute a willful and
continued failure or refusal by Employee to substantially perform Employee’s
duties for Employer (except as a result of incapacity due to physical or mental
illness),

 

  (viii) Employee’s failure to comply with Employer’s policies or practices
despite having been advised and/or instructed regarding those policies or
practices; or

 

  (ix) conduct by Employee that is demonstrably and materially injurious to
Employer, monetarily or otherwise, as determined by Employer, including injury
to Employer’s reputation or conduct by Employee otherwise having an adverse
affect upon Employer’s interests, as determined by Employer.

Section 1.03. Code. The Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.

Section 1.04. Date of Termination. The Date of Termination shall be the date on
which a Termination occurs.

Section 1.05. Employee. A full-time salaried employee of an Employer who is a
United States resident, except a person (1) who has an individual employment or
severance agreement which is then currently effective with an Employer, (2) is
covered by a statutory severance entitlement, or (3) is a member of a bargaining
unit.

Section 1.06. Employer. Employer means Carpenter Technology Corporation.

 

2



--------------------------------------------------------------------------------

Section 1.07. Good Reason. An Employee’s voluntary Termination within the ninety
(90) day period following the initial existence of one or more of the following
conditions arising without the Employee’s consent:

(a) a material diminution in the Employee’s Base Salary;

(b) a material permanent diminution in the Employee’s authority, duties, or
responsibilities;

(c) a material change in the geographic location at which the Employee must
perform services which is at least fifty (50) miles from his or her current
principal place of work; or

(d) any other action or inaction that constitutes a material breach by the
Employer of any employment agreement between the Employee and the Employer; and

within thirty (30) days following the initial existence of a condition described
in subsections (a) through (d) above, the Employee must provide notice to the
Employer of the existence of the condition, and the Employer must fail to remedy
the condition within thirty (30) days of receipt of such notice.

Section 1.08. Severed Employee. An Employee who has experienced a Termination.

Section 1.09. Termination. An Employee’s termination of employment with the
Employer, as described in Treas. Reg. § 1.409A-1(h); provided, however, that a
Termination shall include only an involuntary discontinuance of the Employee’s
employment without Cause as a result of the independent exercise of the
unilateral authority of the Employer, as described in Treas. Reg. §
1.409A-1(n)(1), or a voluntary separation from service for Good Reason.

 

3



--------------------------------------------------------------------------------

ARTICLE II

Eligibility and Participation

Section 2.01. Eligibility. An Employee shall be eligible to participate in the
Plan if the Employee is:

(a) a Chief Executive Officer, Executive/Senior Vice President, Vice President,
or Assistant Vice President of the Employer on the Date of Termination; and

(b) a member of the Employer’s “select group of management or highly compensated
employees,” as defined in ERISA Sections 201(2), 301(a)(3), and 401(a)(1).

Section 2.02. Participation. An Employee who is eligible under Section 2.01
shall become a participant as of the effective date of the Plan, or, if later,
the date the Employee becomes eligible to participate under Section 2.01.

Section 2.03. Duration of Participation. A Severed Employee shall cease to
participate in the Plan on the date the Severed Employee is no longer entitled
to a benefit under this Plan.

ARTICLE III

Benefits

Section 3.01. Amount of Severance Benefit. Each Severed Employee shall be
entitled, upon Termination and the execution of all required waivers, to the
severance benefit provided below:

 

   

Chief Executive

Officer

 

Executive/Senior

Vice President

 

Vice President

 

Assistant Vice

President

Continuation of Base Salary

  18 months   12 months   12 months   6 months

Section 3.02. Payment of Severance Benefit. A Severed Employee shall receive his
or her severance benefit following the Severed Employee’s execution of all
required and appropriate releases and waivers, to be paid, at the Employer’s
discretion, either in a lump sum payment or in equal monthly installment
payments beginning as soon as practicable but no later than sixty (60) days
following his or her Date of Termination. To the maximum extent permitted under
Code § 409A, the severance benefits payable under this Plan are intended to
comply with the “separation pay exception” under Treas. Reg. §
1.409A-1(b)(9)(iii); provided, however, that any portion of the severance
benefits that exceeds the dollar limitation under Treas. Reg. §
1.409A-1(b)(9)(iii) in effect on the Date of Termination shall be paid in a
single lump sum payment no later than two and one half (2 1/2) months following
the Date of Termination in a manner that is intended to comply with the
“short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4).

Section 3.03. Mitigation and Offset. An Employee shall not be required to
mitigate the amount of any payment provided for in this Article by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Article be reduced by any compensation earned by the Employee as the
result of employment by another employer.

 

4



--------------------------------------------------------------------------------

Section 3.04. Medical and Prescription Coverage. If the Severed Employee elects
continuing group coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Employer shall provide
reimbursement of the Employer and Employee portion of the cost of such
continuation coverage until the earlier of (a) the end of the period the Severed
Employee is receiving Base Salary continuation payments under Section 3.01
above, or (b) such earlier date that the Severed Employee is covered under
another group health plan, subject to the terms of such plan and applicable law.

Section 3.05. Cash-Incentive Plan Benefits. All benefits under the
Cash-Incentive Plan for the fiscal year of the Date of Termination shall become
nonforfeitable, subject to the satisfaction of the performance criteria set
forth in such plan. The Severed Employee shall be entitled to payment of an
amount equal to the Severed Employee’s actual base salary multiplied by the
Severed Employee’s bonus target multiplied by the attainment of the performance
criteria as of the end of the fiscal year of the Date of termination Such
benefits shall be paid no later than two and one half (2 1/2) months following
the later of the end of the calendar year that includes the Date of Termination
or the end of the Cash-Incentive Plan fiscal year that includes the Date of
Termination.

Section 3.06. Outstanding Equity RSUs. The Severed Employee shall forfeit all
unvested shares or units (“Equity Awards”) outstanding under the Stock-Based
Incentive Compensation Plan for Officers and Key Employees (“Equity Incentive
Plan”) as of the Date of Termination. Notwithstanding the preceding, the
Employer’s Board of Directors may, in its sole discretion, provide that the
Severed Employee’s right to the outstanding Equity Awards shall become 100%
fully vested, and nonforfeitable as of the Date of Termination provided:

(i) such accelerated vesting does not accelerate or alter the time and form of
payment of any Equity Award that is subject to the application of Code § 409A,
or

(ii) the payment of any Equity Award that is not subject to the application of
Code § 409A shall be made no later than two and one half (2 1/2) months
following the later of the end of the calendar year that includes the Date of
Termination or the end of the Equity Incentive Plan fiscal year that includes
the Date of Termination.

Section 3.07. Options. All vested options granted to the Severed Employee that
remain outstanding as of the Date of Termination shall become nonforfeitable.
The Severed Employee may exercise such options for a period of three (3) months
after the Date of Termination (but in no event later than the expiration date of
the option under the terms of the option’s grant). To the extent that the
Severed Employee does not exercise the options within the time specified herein,
the options shall terminate.

Section 3.08. Outplacement Services. If requested by Severed Employee, Employer
shall provide Severed Employee with reasonable outplacement counseling and
services through an outplacement specialty firm designated by Employer at the
Employer’s expense. Severed Employee may utilize the outplacement services until
either (i) Severed Employee obtains other employment

 

5



--------------------------------------------------------------------------------

(full-time or part-time), or (ii) the expiration of twelve (12) months (six
(6) months with respect to an Assistant Vice President) after Severed Employee
begins utilizing the outplacement services, whichever occurs first.

Section 3.09. Reimbursements or In-Kind Benefits. Any reimbursements or in-kind
benefits provided under this Plan that are subject to Code § 409A shall be made
or provided in accordance with the requirements of Code § 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Plan, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

ARTICLE IV

Amendment and Termination

Section 4.01. Amendment and Termination. The Human Resources Committee of the
Employer’s Board of Directors may amend or terminate this Plan at any time.

ARTICLE V

Non-competition Covenant

Section 5.01. Employee’s Promises. Employee shall not for a period of eighteen
(18) months after termination of employment by Employer, either himself or
herself or together with other persons, directly or indirectly, (i) own, manage,
operate, join, control or participate in the ownership, management, operation or
control of or become the employee, consultant or independent contractor of any
business engaged in the research, development, manufacture, sale, marketing or
distribution of stainless steel, titanium, specialty alloys, or metal fabricated
parts or components similar to or competitive with those manufactured by the
Employer as of the date the Employee’s employment with Employer ends; (ii) offer
services to any business that is or has been at any time during a period of
three (3) years prior to the Employee’s termination of employment with Employer
a customer, vendor or contractor of the Employer; or (iii) solicit any employee
of the Employer to terminate his or her employment with the Employer for
purposes of hiring such employee or hire any person who is an employee of the
Employer.

Section 5.02. Remedies. Employee acknowledges and agrees that in the event that
Employee breaches any of the covenants in this Article V, the Employer will
suffer immediate and irreparable harm and injury for which the Employer will
have no adequate remedy at law. Accordingly, in the event that Employee breaches
any of the covenants in Article V, the Employer shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Employer. In addition to the
other remedies in this Article to which the Employer may be entitled, the
Employer shall receive attorneys’ fees and any other expenses incident to its
maintenance of any action to enforce its rights under this Agreement.

 

6



--------------------------------------------------------------------------------

Section 5.03 Severability. The covenants in this Article are severable, and if
any covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

ARTICLE VI

Miscellaneous

Section 6.01. Administration. The general administration of the Plan, and the
responsibility for carrying out the provisions hereof, shall be placed in the
Human Resources Committee designated by the Employer.

The Human Resources Committee shall have complete discretionary authority to
interpret this Plan and to determine all questions arising in the
administration, construction and application of the Plan. The Human Resources
Committee’s discretionary authority includes, but is not limited to,
determinations of all questions of fact relating to the eligibility of Employees
for benefits under this Plan and the amount of such benefits to which an
Employee may become entitled hereunder. It shall have complete discretion to
correct any defect, supply any omission, reconcile any inconsistency or resolve
any ambiguity in such manner and to such extent as it shall deem necessary to
carry out the purpose of this Plan. The decision of the Human Resources
Committee upon all matters within the scope of its authority shall be final,
conclusive and binding on all parties.

The Human Resources Committee may appoint such agents, who need not be members
of the Human Resources Committee, as it deems necessary for the effective
exercise of its duties and may delegate to such agents any powers and duties,
both ministerial and discretionary, as the Human Resources Committee may deem
expedient and appropriate.

The members of the Human Resources Committee, including any Human Resources
Committee appointee or designee, shall use that degree of care, skill, prudence
and diligence that a prudent person acting in a like capacity and familiar with
such matters would use in the Human Resources Committee member’s conduct of a
similar situation.

With respect to the exercise of authority hereunder, and to the extent not
insured by an insurance company pursuant to the provisions of any applicable
insurance policy and to the extent permitted by law and Employer policy, the
Employer may indemnify and hold harmless each member of the Human Resources
Committee against any personal liability or expense incurred as a result of any
act or omission in the capacity as a member of the Human Resources Committee.

Section 6.02. Claims. An Employee, who has not begun to receive benefits under
this Plan and who believes he or she is entitled to benefits hereunder, or the
Employee’s representative must submit a claim to the Human Resources Committee
or its designee (the “Administrator”). A claim must be submitted in writing and
in a manner acceptable to the Administrator. A claim will not be considered
complete until the Administrator has received all documentation it has requested
to verify the validity of the claim. If the claim is wholly or partially denied,
the Administrator shall, within 90

 

7



--------------------------------------------------------------------------------

days (or in special cases, and upon prior written notice to the claimant, 180
days) of receipt of the completed claim inform the claimant of the reason(s) for
the denial, the specific reference to the Plan provisions on which the denial
was based, any additional information that may be necessary to perfect the claim
and the procedure for appealing the denial of the claim.

Section 6.03. Appeals. The denial of any claim or application of the provisions
of this Plan must be appealed to the Human Resources Committee by the claimant
within 60 days of notification of such denial. The claimant shall have a right
to review all pertinent documents and submit comments in writing. Any appeal
must include a written statement of the claimant’s position. Upon its receipt of
the appeal the Human Resources Committee shall schedule an opportunity for a
full hearing of the issue and shall review and decide such appeal within 60 days
(or in special cases, and upon prior written notice to the claimant, 120 days)
of receipt of such appeal. Its decision shall be promptly communicated in
writing to the claimant.

Section 6.04. Legal Action. An Employee or any person claiming rights through
the Employee must complete the above claims and appeal procedures as a mandatory
precondition to any legal or equitable action in connection with this Plan, and
such legal or equitable action must be filed within 120 days of the receipt of a
final decision regarding the appeal or, if later, within one year of the
Termination (or alleged Termination) of the Employee, or benefits under this
Plan will be irrevocably barred.

Section 6.05. Nonalienation of Benefits. None of the payments, benefits or
rights of any Employee shall be subject to any claim of any creditor of such
Employee, and, in particular, to the full extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Employee. No Employee shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which such Employee may expect to receive, contingently or otherwise, under this
Plan.

Section 6.06. No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving an Employee, or any
person whomsoever, the right to be retained in the service of any Employer, and
all Employees shall remain subject to discharge to the same extent as if the
Plan had never been adopted.

Section 6.07. Severability of Provisions. The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect.

Section 6.08. Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 6.09. Unfunded Plan. All payments of monetary benefits provided under
the Plan shall be paid from the general assets of the Employer and no separate
fund shall be established to secure payment of vested amounts. Notwithstanding
the foregoing, the Employer may establish a

 

8



--------------------------------------------------------------------------------

grantor trust to assist it in funding Plan obligations; provided, however, that
such trust shall at all times remain located within the United States. Any
payments of vested amounts made to an Employee or other person from any such
trust shall relieve the Employer from any further obligations under the Plan
only to the extent of such payment. Nothing herein shall constitute the creation
of a trust or other fiduciary relationship between the Employer and any other
person. No Employee shall have any right to, or interest in, any particular
assets of any Employer which may be applied by such Employer to the payment of
benefits or other rights under this Plan.

Section 6.10. Payments to Incompetent Persons, Etc. Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Employer, the
Human Resources Committee and all other parties with respect thereto.

Section 6.11. Controlling Law. This Plan shall be construed and enforced
according to the internal laws of the Commonwealth of Pennsylvania to the extent
not preempted by federal law, which shall otherwise control.

Section 6.12. Binding Effect. Obligations incurred by the Employer pursuant to
this Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and the Employee and any beneficiary or other successor
in interest of the Employee.

Section 6.13. Code § 409A. The Plan is intended to be exempt from the
application of Code § 409A. To the extent this Plan is determined to be subject
to Code § 409A and a provision of the Plan is contrary to or fails to address
the requirements of Code § 409A and related Treasury Regulations, the Plan shall
be construed and administered as necessary to comply with such requirements to
the extent allowed under applicable Treasury Regulations until the Plan is
appropriately amended to comply with such requirements. Furthermore, to the
extent this Plan is determined to be subject to Code § 409A, any payment made on
account of the Termination of a “specified employee” (as determined under Treas.
Reg. § 1.409A-1(i)) shall be made on the date that is six (6) months after the
date of the Employee’s Termination to the extent necessary to comply with the
requirements of Code § 409A and related Treasury Regulations; provided, however,
that the payments of vested amounts to which the Employee would have been
entitled during such 6-month period, but for this Section, shall be accumulated
and paid to the Employee on the first (1st) day of the seventh (7th) month
following the Employee’s Termination.

 

9